             Case 1:19-cr-00338-GHW Document 57 Filed 06/25/20 Page 1 of 1
                                                        USDC SDNY
MEMORANDUM ENDORSED                                                                       DOCUMENT
                                                                                          ELECTRONICALLY FILED
                                                                                          DOC #:
                                                      Law Office of                       DATE FILED: 6/25/20
                                               GUY OKSENHENDLER
                                                194 Burns Street, Suite 1
                                              Forest Hills, New York 11375
                                                     (917) 804-8869
                                               goksenhendleresq@aol.com


                                                                       June 24, 2020



   VIA ECF

   The Honorable Gregory H. Woods
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

                     Re:       United States v. Amara Cherif
                               19 cr 338 (GHW)
                               Consent Request to Change Time of June 30, 2020 Conference

   Dear Judge Woods,

          Reference is made to the conference in the above-entitled case currently scheduled for
   June 30, 2020 at 11 am. It is respectfully requested, if convenient for the Court, if the conference
   can be held at 1 pm. Counsel did not realize that Judge Vyskocil had scheduled a conference in
   United States v. Marino, a twenty plus defendant case, at the same time. Counsel has spoken
   with the parties and the government and co-counsel consent to this request.

          Should this request be inconvenient for Your Honor, counsel will request permission
   from Judge Vyskocil for a colleague to appear on my behalf.

           Thank you for your consideration.

                                                             Respectfully submitted,


                                                             /s/   Guy Oksenhendler
                                                             Guy Oksenhendler, Esq.
    Application granted in part and denied in part. First, the conference is adjourned. The conference will take place on July 1, 2020
    at 10:30 a.m. The conference will be conducted by telephone; video conference capability is not available for this conference.
    The parties are directed to the Court's Emergency Rules in Light of COVID-19, which are available on the Court's web page, for
    dial in information for the conference. The parties are specifically directed to comply with Rule 2(C) of those rules.
    Unfortunately, the Court understands that because Mr. Cherif is not incarcerated in one of the local federal jails, he cannot be
    produced to participate in the conference by telephone at this time. The Court will discuss that issue during the conference on
    July 1, 2020.
    SO ORDERED
    June 24, 2020
